Luke, J.
The defendants in these cases were convicted in the *629recorder’s court of the City of Columbus, and filed petitions for certiorari to the superior court of Muscogee county. The judge of the superior court passed the following order in each case: “This case coming on for' hearing, and the defendant having moved to dismiss same on the ground that the petition did not recite that a bond was given and approved as required by law, and for the further reason that no specific exception was taken to the judgment and the several errors alleged to have been committed, it is, therefore, ordered and adjudged that said certiorari be and the same is hereby dismissed.” Plaintiffs in error except to this ruling and assign the same as error. Section 5191 (a) of the Civil Code of 1910 provides that a party who seeks a writ of certiorari to review and correct the judgment of any recorder’s court “shall first file with the clerk of said court, or, if no clerk, with the judge of said court, except when the defendant is unable from poverty to give bond and a proper pauper affidavit is furnished, a bond payable to the municipal corporation,” etc. The petitions for certiorari did not contain a certified copy or set forth the terms of the bonds required by law in such cases, and there was no pauper’s affidavit. This being true the judge of the superior court properly dismissed the certiorari. See Gillespie v. Mayor &c. of Macon, 19 Ga. App. 1 (90 S. E. 970); Naylor v. Mayor &c. of Tybee, 35 Ga. App. 253 (132 S. E. 780). The certificate of the recorder that'“a good and sufficient bond as required by law” was given in each of these cases is, in the light of the record, a “conclusion inadequate to meet the mandatory requirement of the statute.” Freeman v. City of LaGrange, 27 Ga. App. 46 (107 S. E. 380).

Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur.